 

 

     
  

SOLALLY FILE

Buf Reka & EULER ROR

UNTTED STATES DISTRICT COURT

 

 

 

Rita marmneteb TH Td patred petitatad ltebenndeerre Sinmrrye

 

SOUTHERN DISTRICT OF NEW YORK 2020
~ ee ee ee % En
GREENSLATE HOLDINGS LLC, : 19ev8972 (DLC)

Plaintiff, :

—VO : ORDER OF
DISCONTINUANCE

GREENSLATE COMMERCIAL SERVICES, LLC,

Defendant.
ee ee a eee xX

DENISE COTE, District Judge:

It having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by February 3, 2020. If no such
application is made by that date, today’s dismissal of the
action is with prejudice. See Muze, Inc, v. Digital On Demand,
Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

IT ITS FURTHER ORDERED that the January 3, 2020 conference
is adjourned sine die.

Dated: New York, New York
January 2, 2020

a)

DENISE COTE
United States District Judge

 
